Citation Nr: 0836104	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to restoration of 100 percent ratings for 
prostate cancer, with urinary problems.  

2.  Entitlement to ratings in excess of 20 percent for 
prostate cancer, with urinary difficulties, from August 1, 
2003, and in excess of 40 percent from February 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

The issue of the veteran's entitlement to restoration of a 
100 percent evaluation for prostate cancer, with urinary 
problems, was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to undertake certain development, and 
upon the AMC's completion of the requested actions, the case 
was returned to the Board for further review.  

This case originated from the RO's proposed reduction in 
March 2003 of the veteran's 100 percent schedular evaluation 
for his prostate cancer and the effectuation of that 
reduction by rating action in May 2003, effective from August 
1, 2003.  On remand, it is noted that the RO by its rating 
action of October 2007 reinstituted the 100 percent schedular 
evaluation for the veteran's prostate cancer, effective from 
February 3, 2006, based on a recurrence of his prostate 
cancer and radiation treatment therefor, and reduced such 
evaluation to 40 percent, effective from February 1, 2007.  
Thus, the questions for appellate review are whether the 
reductions from 100 percent ratings effectuated as of August 
1, 2003, and again on February 1, 2007, were proper and 
whether restoration of a 100 percent rating is warranted in 
either instance.  

In addition, it is apparent that the RO has, during the 
earlier portion of the appeal period, addressed the question 
of whether a rating in excess of 20 percent for prostate 
cancer from August 1, 2003, was warranted.  Although such 
matter was not listed as an appellate issue by the Board in 
its 2006 remand, it nevertheless was the issue which 
predominated the RO's various decisional documents, including 
the statement of the case of September 2003 and its 
supplemental statements of the case in May and November 2004.  
That issue remains on appeal in the event that restoration of 
the 100 percent rating is not forthcoming.  By the same 
reasoning, the RO's further action in October 2007, assigning 
a reduced evaluation of 40 percent for prostate cancer as of 
February 1, 2007, places in appellate status the question of 
the veteran's entitlement to a rating in excess of 40 percent 
from February 1, 2007, in the event that the 100 percent 
rating is not restored.  

This appeal is REMANDED to the RO via AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The primary issue before the Board is whether restoration of 
his previously assigned 100 percent ratings under 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7528, is warranted.  That DC 
requires that the 100 percent evaluation remain in effect 
while treatment of prostate cancer is ongoing and that, once 
treatment has ceased, a VA medical examination is to be 
afforded at a point six months subsequent thereto.  Any 
reduction in the 100 percent rating based on that medical 
evaluation or any subsequent evaluation is then to be 
effectuated under the requirements set out in 38 C.F.R. 
§ 3.105 (2007).  

Under the applicable DC, it is imperative to determine at 
what point in time treatment for prostate cancer ceased.  The 
AMC in its supplemental statement of the case of October 
2007, as mailed in December 2007, determined that its review 
of the evidence showed that the veteran's treatment for his 
prostate cancer was terminated in July 2003.  Were that in 
fact the case, the VA examination to begin the reduction 
process should have been scheduled to occur in January 2004, 
with the reduction in rating occurring at a point not earlier 
than the date of such examination.  The AMC's October 2007 
determination clearly conflicts with the RO's prior findings 
and conclusions, to the effect that a reduction in the 100 
percent rating for the veteran's prostate cancer to 20 
percent was warranted, effective from August 1, 2003.  
Clarifying action as to the aforementioned conclusion by the 
AMC and the basis therefor is deemed necessary, prior to the 
Board's entry of a final administrative decision.  

There is otherwise no indication that the AMC has undertaken 
consideration of the further reduction in the 100 percent 
evaluation effectuated as of February 1, 2007.  No reference 
to the foregoing is made in the AMC's most recent 
supplemental statement of the case.  Moreover, further 
consideration has not been afforded the questions of the 
veteran's entitlement to ratings in excess of 20 percent for 
prostate cancer, with urinary difficulties, from August 1, 
1983, and in excess of 40 percent from February 1, 2007, all 
of which is necessary prior to the Board's final disposition 
of the appellate issues.  In this regard, it is noted that 
contrary to the references in various decisional documents on 
file, the record reflects that the veteran has been treated 
at length for a urethral stricture, including surgical 
procedures in April 2004 for an anasthomotic stricture, and 
in June 2005 for urethral dilatation and cystourethroscopy, 
with anesthesia.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC is asked to clarify its 
determination in the supplemental 
statement of the case of October 2007, 
mailed as of December 2007, that the 
evidence of record indicated that the 
veteran ceased to be treated for his 
prostate cancer in July 2003.  If upon 
review, that determination is reaffirmed, 
the AMC should then undertaken further 
rating action in concert with 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528, and 
38 C.F.R. § 3.105(e), for an extension of 
the 100 percent rating for the veteran's 
prostate cancer.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran should be notified 
of what information and evidence are 
still needed to substantiate his claims 
for restoration of 100 percent ratings 
for prostate cancer and for ratings in 
excess of 20 percent for prostate cancer, 
with urinary difficulties, from August 1, 
2003, and in excess of 40 percent from 
February 1, 2007.  He should also be 
reminded that, if requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

3.  Obtain any and all pertinent records 
of VA examination and treatment, not 
already on file, for inclusion in the 
veteran's claims folder.  

4.  Upon obtaining authorization from the 
veteran, obtain copies of all pertinent 
records of medical examination and 
treatment, not already on file, which 
were compiled at Southern New Mexico 
Cancer Center, 150 Roadrunner Parkway, 
Las Cruces, New Mexico 88011, by J.J. 
Senyszyn, M.D., and others since April 
2006, for inclusion in the claims folder.  

5.  Thereafter, the report of a VA 
medical examination conducted on March 
22, 2007, at the VA's Independent 
Outpatient Clinic in El Paso, Texas, by 
B. Griffith, M.D., should be returned to 
Dr. Griffith for the preparation of an 
addendum to her earlier report.  If Dr. 
Griffith is unavailable, the veteran must 
be accorded an additional VA medical 
examination at the applicable VA medical 
facility in Texas for evaluation of the 
nature and severity of his residuals of 
prostate cancer.  The veteran's claims 
file must be furnished to Dr. Griffith or 
her designee for use in the study of this 
case and the author of the addendum 
should indicate whether the claims folder 
was provided and reviewed.  

Ultimately, Dr. Griffith or her designee 
should answer the following, providing a 
full supporting rationale where 
appropriate:

a)  On what date did the surgical, X-ray, 
or antineoplastic treatment, or other 
therapeutic procedure, cease in terms of 
the veteran's prostate cancer following 
its initial detection, and also following 
its recurrence in or about February 2006?  

b)  Describe the degree to which the 
veteran's prostate cancer affected his 
voiding function, urinary frequency, and 
obstructed voiding during the period from 
August 1, 2003, to February 2, 2006, and 
on and after February 1, 2007.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report.

6.  Lastly, the issues of the veteran's 
entitlement to restoration of 100 percent 
ratings for his prostate cancer with 
urinary problems and entitlement to 
ratings in excess of 20 percent for 
prostate cancer, with urinary 
difficulties, from August 1, 2003, and in 
excess of 40 percent from February 1, 
2007, should be readjudicated on the 
basis of all pertinent evidence and all 
governing legal criteria.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




